Citation Nr: 0411171	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-22 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from May 1957 to April 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

In accordance with the duty to assist, additional development is 
required in this case.  The veteran's service medical records are 
not on file and are presumed to be unavailable due to fire.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully the 
benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  A search made in 2003 revealed that the records 
were fire related and that there were no service medical records 
or Office of the Army Surgeon General reports (SGOs) available.  
In January 2003, the veteran completed a Form 13055-Request for 
Information Needed to Reconstruct Medical Data, which was 
apparently not sufficiently detailed to be of assistance, 
according to the June 2003 statement of the case.  It is not clear 
what the deficiencies in that form were and the veteran was not 
given an opportunity to provide any further information.  
Accordingly, such instruction and opportunity to provide 
additional information should be given to the veteran and another 
search conducted, if more detailed or useful information is 
obtained.  



In addition, the veteran, who has been incarcerated since 1988, 
has identified only one treatment source for his psychiatric 
condition, namely the Ellis infirmary which is apparently on site 
or affiliated with his holding facility.  In January 2003, a 
medical statement was received from the Ellis infirmary/mental 
health unit detailing the veteran's history, diagnosis, and 
medications.  The statement indicated that the veteran was serving 
a life sentence and had been treated for a bipolar disorder.  
Later in January 2003, the RO requested the veteran's medical 
records from the Ellis unit dated from 1986 to 2002.  However, no 
records or further response was received.  A second attempt should 
be made to obtain these records.  

The Board's consideration of this aspect of the claim includes the 
fact that the veteran is incarcerated, thus implicating that VA 
may have a heightened duty to assist him in obtaining necessary 
evidence.  See generally Wood v. Derwinski, 1 Vet. App. 406 
(1991); Bolton v. Brown, 8 Vet. App. 185 (1995) (Observing that VA 
should ensure that given the circumstances, an incarcerated 
veteran should be accorded the same assistance as his fellow, non-
incarcerated veterans).  

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1.  Send the veteran a Form 13055-Request for Information Needed 
to Reconstruct Medical Data, along with a copy of his originally 
completed Form 13055 (January 2003) and identify those areas which 
require additional information.  If the form is returned and 
sufficient detail has been provided, another search for any 
service medical and service personnel records should be conducted 
from all appropriate sources.  

2.  Make arrangements to obtain the veteran's complete treatment 
records from UTMB Managed Care, Mental Health Services, Ellis 
Unit, dated from 1988 to the present time.  


Actual treatment records, as opposed to summaries, should be 
requested.

3.  Thereafter, review the claims folder and ensure that the 
foregoing development has been conducted and completed in full.  
38 C.F.R. § 4.2 (2003); see also Stegall v. West, 11 Vet. App. 268 
(1998).  Also, ensure that the veteran has been provided 
appropriate notice and assistance under the VCAA and its 
implementing law and regulations.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

4.  Finally, readjudicate the veteran's claim, with application of 
all appropriate laws and regulations and consideration of any 
additional information obtained as a result of this remand.  If 
the benefit sought on appeal remains denied, the veteran and his 
representative, if any, should be provided a supplemental 
statement of the case and be given an appropriate period to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



